


110 HR 3185 IH: 401(k) Fair Disclosure for Retirement

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3185
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. George Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 to provide special reporting and disclosure rules for individual account
		  plans and to establish in the Department of Labor an Advisory Council on
		  Improving Employer-Employee Retirement Practices.
	
	
		1.Short titleThis Act may be cited as the
			 401(k) Fair Disclosure for Retirement
			 Security Act of 2007.
		2.Special reporting
			 and disclosure rules for individual account plans
			(a)In
			 generalPart 1 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended—
				(1)by redesignating
			 section 111 (29 U.S.C. 1031) as section 112; and
				(2)by inserting after
			 section 110 (29 U.S.C. 1030) the following new section:
					
						111.Special reporting and disclosure rules for individual
		  account plans(a)Disclosure to
				Employers Sponsoring 401(k) Plans
								(1)Service
				disclosure statementThe plan administrator of an individual
				account plan which includes a qualified cash or deferred arrangement (or any
				other plan official with contracting authority under the terms of the plan) may
				not enter into any contract with any person for services to the plan unless
				such plan administrator or other official has received, reasonably in advance
				of entering into the contract, a written statement from such person
				which—
									(A)identifies who
				will be performing services for the plan under the contract (including any
				other affiliated or other third party service provider whose services will be
				provided under the contract), and
									(B)describes each
				such service and specifies the expected total annual cost of such services,
				itemized as to all relevant components of the total cost, including any amounts
				to be paid to affiliated or other third-party service providers under the
				contract.
									(2)Minimum
				itemization requirements
									(A)In
				generalThe itemization required under paragraph (1)(B) shall set
				forth at least the following:
										(i)any commission for
				making a sale;
										(ii)any start-up
				fees;
										(iii)expenses for
				investment management;
										(iv)expenses for
				investment advice;
										(v)estimated trading
				expenses;
										(vi)expenses for
				administration and record keeping;
										(vii)legal
				fees;
										(viii)trustee
				fees;
										(ix)possible
				termination or surrender charges;
										(x)total asset based
				fees;
										(xi)remuneration paid as described in Rule
				12b–1 of the Securities and Exchange Commission under the Investment Company
				Act of 1940 (17 CFR 270.12b–1);
										(xii)commissions paid
				as described in section 28(e) of the Securities Exchange Act of 1934 (15 U.S.C.
				78bb(e)); and
										(xiii)such other
				costs as may be specified by the Secretary.
										(B)EstimationsTo
				the extent that the actual amount with respect to any information required to
				be provided in the itemization required under paragraph (1)(B) is not known,
				the plan administrator may provide a reasonable and representative estimate and
				shall indicate any such estimate as being such an estimate. If any estimate
				provided under this paragraph is subsequently determined to be materially
				incorrect, the plan administrator shall provide the correct amount in an
				amended report as soon as practicable after such correct amount is
				known.
									(C)DefinitionsThe
				Secretary shall provide by regulation definitions of the terms used in this
				paragraph.
									(3)Disclosure of
				financial relationshipsThe statement required under paragraph
				(1) shall include a written disclosure of the nature of any conflicts of
				interest of each service provider identified pursuant to paragraph (1)(A) due
				to financial or personal relationship—
									(A)which the service
				provider may have with the plan sponsor, the plan, or other persons providing
				services to the plan, and
									(B)for which the
				service provider receives a payment for services,
									including
				the extent to which the service provider uses its own proprietary investment
				products, the extent to which payments are received by a service provider for
				including certain investment options as part of a menu of investment options,
				and such other possible conflicts as may be specified by the Secretary.(4)Disclosure of
				impact of share classesThe statement required under paragraph
				(1) shall, to the extent applicable, disclose that the share prices of certain
				mutual fund investments may be different than the retail share price outside of
				the plan due to the existence of different share classes.
								(5)Disclosure of
				certain arrangements in connection with free or discounted services or rebates
				by service providersIn any case in which services are provided
				to the plan, or to the plan sponsor in connection with the plan, by any service
				provider without charge or for fees set at a discounted rate or subject to
				rebate, the statement required under this subsection shall include a
				description of the extent to which, and the amount by which, consideration is
				otherwise obtained by the service provider, the plan, or the plan sponsor for
				such services, directly or indirectly, by means of any charges against the
				account of the participant or beneficiary.
								(6)Model
				statementThe Secretary shall prescribe a model statement that
				may be used for purposes of satisfying the requirements of this
				subsection.
								(7)UpdatingEach
				contract with a service provider entered into as described in paragraph (1)
				shall require that the service provider provide to the plan administrator,
				during the term of the contract, an updated written statement described in
				paragraph (1)—
									(A)at least annually,
				and
									(B)within 30 days of
				any material change in the information provided in the statement.
									(8)Availability to
				participantsThe plan sponsor
				or plan administrator shall—
									(A)provide to
				participants and beneficiaries a copy of any statement received pursuant to
				this subsection within 30 days after receipt of a written request for such
				statement, and
									(B)post a copy of
				such statement on any Intranet website maintained by the plan sponsor (or plan
				administrator on behalf of the plan sponsor).
									(9)LimitationThe
				requirements of this subsection shall apply with respect to any contract for
				services only if the total cost for such services under such contract equals or
				exceeds $1,000.
								(10)Qualified cash
				or deferred arrangementFor
				purposes of this subsection, the term qualified cash or deferred
				arrangement has the meaning given such term by section 401(k)(2) of the
				Internal Revenue Code of 1986.
								(b)Investment
				election information
								(1)Advance notice of
				available investment optionsThe plan administrator of an individual
				account plan which permits a participant or beneficiary to exercise control
				over the assets in the account of the participant or beneficiary shall provide
				to the participant or beneficiary with respect to each plan year notice of the
				investment options available for election under the plan at least 15 days prior
				to—
									(A)the beginning of
				the plan year, and
									(B)the effective date
				of any material change in investment options,
									or, if
				later, on the date on which the participant commences participation in the
				plan.(2)Information
				included in noticeThe notice required under paragraph (1)
				shall—
									(A)set forth, with
				respect to each available investment option—
										(i)the
				name of the option,
										(ii)the investment
				objectives of the option,
										(iii)the level of
				risk associated with the option,
										(iv)whether the
				option is a comprehensive investment designed to achieve long-term retirement
				security or should be combined with other options in order to achieve such
				security,
										(v)the historical
				return and percentage fee assessed against amounts invested under the
				option,
										(vi)an explanation of
				the differences between any asset-based fees and any annual fees in connection
				with the option,
										(vii)a comparison to
				a nationally recognized market-based index or other investment option that is
				recommended in the retirement industry as a benchmark retirement investment
				option,
										(viii)where, and the
				manner in which, additional, plan-specific, and generally available investment
				information regarding the option may be obtained,
										(B)include, together
				with any form necessary for making the election of investment options, a
				statement explaining that investment options should be selected not only on the
				basis of the level of fees charged by each option but also on the basis of
				careful consideration of other key factors, including the level of risk of the
				option and historical returns by the option, and
									(C)include a fee
				menu, relating to all investment options available under the plan, as provided
				in paragraph (3).
									(3)Fee
				menu
									(A)In
				generalThe notice provided under this subsection shall include a
				fee menu consisting of a menu of the potential service fees that could be
				assessed against the account of the participant or beneficiary with respect to
				the plan year. The fee menu shall be presented in a manner which is easily
				understood by the average participant and include such information as the
				Secretary determines necessary to permit participants and beneficiaries to
				assess the potential services that could be provided in connection with the
				investment options and the potential fees that could be assessed against their
				accounts for such services.
									(B)Categorization
				of feesThe fee menu shall provide information in relation to 3
				categories of fees, as follows:
										(i)fees that vary depending on the investment
				options selected by the participant or beneficiary, including expense ratios,
				investment-specific asset-based fees, possible redemption fees, and possible
				surrender charges;
										(ii)fees that are
				assessed as a percentage of the total assets in the account of the participant
				or beneficiary, regardless of the investment option selected; and
										(iii)administration
				and transaction-based fees, including plan loan origination fees, that are
				either automatically deducted each year or result from certain transactions
				engaged in by the participant or beneficiary.
										(C)Description of
				purpose for feesThe fee menu shall include a general description
				of the purposes for each fee, including whether such fee is for investment
				management, commissions, administration, and recordkeeping.
									(D)Potential
				conflicts of interestThe fee menu shall include such information
				as the Secretary shall determine appropriate to describe potential conflicts of
				interests that may exist with respect to any service providers or other
				parties-in-interest receiving fees disclosed in the fee menu.
									(4)Model
				noticeThe Secretary shall prescribe a model notice that may be
				used for purposes of satisfying the requirements of this subsection, including
				a model fee menu.
								(5)EstimationsTo the extent that the actual amount with
				respect to any information required to be provided in the fee menu is not
				known, the plan administrator may provide a reasonable and representative
				estimate and shall indicate any such estimate as being such an estimate. If any
				estimate provided under this subsection is subsequently determined to be
				materially incorrect, the plan administrator shall provide the correct amount
				in an amended report as soon as practicable after such correct amount is
				known.
								(c)Annual benefit
				statement provided to participants
								(1)In
				generalThe plan
				administrator of an individual account plan which permits a participant or
				beneficiary to exercise control over the assets in the account of the
				participant or beneficiary shall provide to each participant and beneficiary an
				annual benefit statement, with respect to the assets in such account that are
				subject to such control, not later than 90 days after the close of each plan
				year.
								(2)RequirementsThe
				annual benefit statement of a plan shall disclose, for the preceding plan
				year—
									(A)the starting
				balance of the participant’s account,
									(B)the participant’s
				vesting status,
									(C)contributions made
				during the plan year, itemizing separately totals for employer and totals for
				employee contributions,
									(D)earnings on the
				account balance during the plan year,
									(E)fees assessed from
				the account during the plan year,
									(F)the ending balance
				of the account,
									(G)the participant’s
				asset allocation, categorized by investment option, including—
										(i)the current asset
				value,
										(ii)the changes in the
				asset value during the year, and
										(iii)the net return
				for the year, expressed as an amount and as a percentage,
										(H)the service fees
				charged against the participant’s account for the year for each investment
				option, indicating separately—
										(i)underlying
				investment fees, including expense ratios and trading costs,
										(ii)load fees,
										(iii)total asset
				based fees, including variable annuity charges,
										(iv)mortality and
				expense charges,
										(v)guaranteed
				investment contract fees,
										(vi)employer stock
				fees,
										(vii)directed
				brokerage charges,
										(viii)plan
				administration fees,
										(ix)participant
				transaction fees,
										(x)total fees,
				and
										(xi)total fees as a
				percentage of current assets, and
										(I)the performance of
				the investment options selected by the participant during the year as compared
				to a nationally recognized market-based index.
									(3)Historical
				informationThe plan administrator may include in the annual
				benefit statement information relating to the historical return and risk level
				of each investment option and the estimated amount that the participant needs
				to save each month to retire at age 65.
								(4)EstimationsTo
				the extent that the actual amount with respect to any information required to
				be provided in the annual benefit statement is not known, the plan
				administrator may provide a reasonable and representative estimate and shall
				indicate any such estimate as being such an estimate. If any estimate provided
				under this subsection is subsequently determined to be materially incorrect,
				the plan administrator shall provide the correct amount in an amended statement
				as soon as practicable after such correct amount is known.
								(5)Model
				statementThe Secretary shall prescribe a model annual benefit
				statement that may be used for purposes of satisfying the requirements of this
				subsection.
								(d)ConstructionNothing
				in this section shall be construed to limit, or serve as the basis for any
				inference regarding, the duties of a fiduciary under section
				404(a)(1)(A)(ii).
							(e)Assistance to
				small employersThe Secretary shall make available to small
				employers—
								(1)educational and compliance materials
				designed to assist such employers in selecting and monitoring service providers
				for individual account plans, investment options under such plans, and fees
				relating to such options, without any bias as to the size of the service
				provider and the way any particular service provider delivers plan services,
				and
								(2)services designed
				to assist small employers in finding and understanding affordable investment
				options for such plans.
								(f)Assistance to
				plan sponsors and plan participants and beneficiariesThe
				Secretary shall provide assistance to plan sponsors of individual account plans
				and participants and beneficiaries under such plans with any questions or
				problems regarding compliance with the requirements of this
				section.
							.
				(b)EnforcementSection
			 502(c)(7) of such Act (29 U.S.C. 1132(c)(7)) is amended by striking
			 section 101. and inserting section 101, or to provide a
			 statement to participants and beneficiaries in accordance with section
			 111.
			(c)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 111 and inserting the
			 following new items:
				
					
						Sec. 111. Special reporting and disclosure rules for individual
				account plans.
						Sec. 112. Repeal and effective
				date.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to plan years beginning after the date of the enactment of this Act.
			3.Minimum investment
			 option requirement
			(a)In
			 generalSection 402 of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1102) is amended by adding at the end the following new
			 subsection:
				
					(c)An individual account plan which permits a
				participant or beneficiary to exercise control over the assets in the account
				of the participant or beneficiary shall include at least one investment option
				which is a nationally recognized market-based index fund and which, as
				determined from time to time under regulations which shall be prescribed by the
				Secretary, offers a combination of historical returns, risk, and fees that is
				likely to meet retirement income needs at adequate levels of
				contribution.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to plan years beginning after the date of the enactment of this Act.
			4.Advisory Council
			 on Improving Employer-Employee Retirement Practices
			(a)In
			 generalPart 5 of subtitle B
			 of title I of the Employee Retirement Income Security Act of 1974 is amended by
			 adding after section 518 (29 U.S.C. 1148) the following new section:
				
					519.Advisory
				Council on Improving Employer-Employee Retirement Practices
						(a)Establishment
							(1)In
				generalThere is hereby
				established in the Department of Labor an Advisory Council on Improving
				Employer-Employee Retirement Practices (hereinafter in this section referred to
				as the Council) consisting of 12 members—
								(A)6 of whom shall be
				appointed by the President, and
								(B)3 of whom shall be
				appointed by the Chairman of the Committee on Education and Labor of the House
				of Representatives, at the direction of the Committee, and 3 of whom shall be
				appointed by the Chairman of the Committee on Health, Education, Labor, and
				Pensions of the Senate, at the direction of the Committee.
								(2)QualificationsMembers appointed under this subsection
				shall have demonstrated knowledge and experience in the law governing, and the
				operation of, employee pension benefit plans. In making appointments under this
				subsection, the President and the Chairmen making such appointments shall
				consult to as to ensure that, of the members appointed under this
				subsection—
								(A)6 shall be
				representatives of pension plan participants, and
								(B)6 shall be
				representatives of employers, with at least 2 of such representatives of
				employers having specialized knowledge regarding small business retirement
				plans.
								(3)TermsMembers
				shall serve for terms of 3 years. A member may be reappointed. A member
				appointed to fill a vacancy shall be appointed only for the remainder of such
				term.
							(4)MeetingsThe Council shall meet not less often than
				semi-annually. A majority of members shall constitute a quorum and action shall
				be taken only by a majority vote of those present and voting.
							(b)Administration
				and operations
							(1)CompensationMembers
				of the Council appointed under this subsection and the ex officio members of
				the Council shall serve without compensation for their service on the Council,
				except that, while away from their homes or regular places of business in the
				performance of services for Council, members of the Council shall be allowed
				travel expenses, including per diem in lieu of subsistence, in the same manner
				as persons employed intermittently in the Government service are allowed
				expenses under section 5703(b) of title 5 of the United States Code.
							(2)Administrative
				resourcesThe Secretary shall furnish to the Council an executive
				secretary and such secretarial, clerical, and other services as are deemed
				necessary to conduct its business. The Council may call upon other agencies of
				the Government for statistical data, reports, and other information which will
				assist the Council in the performance of its duties.
							(3)Federal Advisory
				Committee ActSection 14(a) of the Federal Advisory Committee Act
				(relating to termination) shall not apply to the Council.
							(c)Duties of the
				CouncilIt shall be the duty of the Council—
							(1)to invite members of the public to submit
				requests for the Council to consider any issue affecting the operation of
				employee pension benefit plans and to review all issues presented to the
				Council, to schedule any such issues for consideration by the Council as the
				Council deems appropriate,
							(2)to hold such hearings as the Council
				considers appropriate to hear testimony of relevant experts and key
				stakeholders in issues relating to employee retirement income security under
				employee pension benefit plans,
							(3)to issue such advisories as the Council
				considers appropriate to pension plan practitioners, service providers, and the
				public on best practices for employee pension benefit plan design and
				operation,
							(4)to present to employee pension benefit
				plans, plan service providers, and the public such academic or peer-reviewed
				research as the Council considers appropriate regarding best practices for
				employee pension benefit plan design and operation,
							(5)to issue
				information directed at employee pension benefit plan fiduciaries and
				participants regarding ways to benchmark their investment results against other
				plan designs and investment options,
							(6)to establish and
				maintain a presence on the website maintained by the Department of Labor for
				access by the general public and to include on such website (in addition to
				such other means of communication as the Council deems appropriate)—
								(A)information, presented in a prominent
				manner, about the Council and how citizens may write to the Council raising
				issues concerning the operation of employee pension benefit plans, and
								(B)information otherwise issued by the
				Council, as determined appropriate by the Council,
								(7)to issue, in addition to the Annual Report
				on Retirement Trends and Issues issued pursuant to subsection (d), an annual
				report to the Secretary, the President, the Committee on Education and Labor of
				the House of Representatives, and the Committee on Health, Education, Labor,
				and Pensions of the Senate summarizing—
								(A)those issues which
				were presented to the Council during the year covered by the report,
								(B)those issues which
				were discussed during meetings of the Council, and
								(C)recommendations
				made to the Council by Members of Congress, officials of the Employee Benefits
				Security Administration, employers, service providers, employees, and retirees,
				and
								(8)to make, from time to time, such
				recommendations to the Committee on Education and Labor of the House of
				Representatives, the Committee on Health, Education, Labor, and Pensions of the
				Senate, the Secretary, employers, service providers, employees, and the general
				public as the Council deems appropriate on ways to improve the delivery and
				operation of employee pension benefit plans.
							(d)Annual Report on
				Retirement Trends and Issues
							(1)In
				generalThe Council shall issue an annual report to each House of
				the Congress and to the general public regarding the state of retirement income
				security in the United States, including—
								(A)data illustrating
				the current operation of the employer-sponsored retirement system in the United
				States and emerging trends relating to such system, and
								(B)recommendations for
				reform to improve the delivery of employer-sponsored pension benefits to
				retired workers and their families and improve adequacy of retirement income
				security in the United States.
								(2)Other specific
				informationThe Annual Report issued pursuant to paragraph (1)
				shall specify—
								(A)the number of
				private employee pension benefit plans in the United States, categorized as to
				types of plans as determined appropriate by the Council,
								(B)the number of
				active workers covered or participating in such plans,
								(C)the number of
				retirees and dependents receiving benefits from such plans,
								(D)the number workers
				who have separated from service covered under such plans and who have roll-over
				pension accounts or deferred vested benefits,
								(E)the number of
				workers and retirees with no private employee pension benefit plan coverage or
				benefits,
								(F)current design
				features of employee pension benefit plans relating to retirement income
				security, including—
									(i)contribution
				levels,
									(ii)benefit
				levels,
									(iii)vesting
				periods,
									(iv)annuity features
				and lump sum payment features,
									(v)eligibility
				requirements,
									(vi)pre-retirement
				distributions, and
									(vii)investment of
				plan assets, and
									(G)such other
				information as the Council deems
				appropriate.
								.
			(b)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 518 the following new
			 item:
				
					
						Sec. 519. Advisory Council on Employee Benefit Best
				Practices.
					
					.
			5.Enforcement
			 coordination and review by the Department of Labor
			(a)In
			 generalSection 502 of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1132) is amended by adding at the end the following new
			 subsection:
				
					(n)Enforcement
				coordination of certain disclosure requirements and review by the Department of
				Labor
						(1)In
				generalThe Secretary shall notify the applicable regulatory
				authority (including, as determined appropriate by the Secretary, the
				Securities and Exchange Commission or the Comptroller of the Currency) in any
				case in which the Secretary determines that a service provider is engaged in a
				pattern or practice that precludes compliance by plan administrators with
				section 111. The Secretary shall, in consultation with the applicable
				authority, take such timely enforcement action under this title as is necessary
				to assure that such pattern or practice ceases and desists and assess any
				appropriate penalties. The Secretary shall widely disseminate to employee
				pension benefit plans covered by this title and their participants and
				beneficiaries the identity of any service providers with respect to such plans
				found to be engaged in any such pattern or practice and the particulars of such
				pattern or practice.
						(2)Annual audit of
				representative sampling of individual account plansThe Secretary
				shall annually audit a representative sampling of individual account plans
				covered by this title to determine compliance with the requirements of section
				111. The Secretary shall annually report the results of such audit and any
				related recommendations of the Secretary to the Committee on Education and
				Labor of the House of Representatives and the Committee on Health, Education,
				Labor, and Pensions of the
				Senate.
						.
			(b)Review and
			 report to the Congress by Secretary of Labor relating to reporting and
			 disclosure requirements
				(1)StudyAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 of Labor shall review the reporting and disclosure requirements of part 1 of
			 subtitle B of this title and related provisions of the Pension Protection Act
			 of 2006.
				(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 shall make such recommendations as the Secretary considers appropriate to the
			 appropriate committees of the Congress to consolidate, simplify, standardize,
			 and improve the applicable reporting and disclosure requirements so as to
			 simplify reporting for employee pension benefit plans and ensure that needed
			 understandable information is provided to participants and beneficiaries of
			 such plans.
				
